DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
On page 6, line 9, character "35" is referred to as "nose orifice", whereas on page 7, lines 9, 10, and 34, where character "35" is referred to as "nostril". 
On page 6, line 9, character "40" is referred to as the "lower concha", whereas on page 6, line 16, page 8, line 2 and 15, and page 10, lines 3-4, character "40" is referred to as "inferior concha".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1. The term “several” in claim 1 is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "several" can have a multitude of interpretations, for example greater than 1 or greater than 100. For examination purposes, "several" will be interpreted as "greater than one".
Claim 14. Claim 14 recites the limitation "wherein the clip(s) comprise two clips" in lines 2-3 of paragraph 5 on page 6.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests this be changed to “the at least one clip comprises two clips”.
As claims 1 and 14 have been rejected, claims 2-13 and 15-20 are also rejected for incorporating the above listed errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spence et al. (US 6,565,581 B1).
Claim 1. Spence et al. teaches an implant (implant; Column 14, Line 12) for medical use intended to be introduced into a cavity (Column 14, Lines 11-14) of a human or animal body including at least one clip comprising two walls (Figures 4 and 4A, examiner’s interpretation of “two walls” labeled as “First Wall” and “Second Wall”) capable of gripping therebetween a biological protuberance present in the cavity (Column 12, Lines 32-43; Dictionary.com’s second definition of “protuberance” is “ a protuberant part or thing; projection or bulge” as Spence recites the prior art’s capabilities of grabbing the vessel, a person of ordinary skill in the art could conclude the prior art has the inherent capability of gripping a biological protuberance)  in order to attach the implant to the biological protuberance (Column. 12, Lines 32-43), wherein each wall (Figures 4 and 4A, examiner’s interpretation of “two walls” labeled as “First Wall” and “Second Wall”) includes a structure element (Figure 4A, Element 52) having undulations so that the structure element (Figure 4A, Element 52; Dictionary.com defining “undulating” as “to move with a sinuous or wavelike motion”; Column 19, Lines 42-44)  is folded up several times on itself, allowing the wall to be folded up before the introduction of the implant, then deployed inside the cavity (Column 19, Lines 42-44; due to the malleable nature of the material recited in the prior art, it allows for this implant to be folded up several times to be deployed into the cavity).

    PNG
    media_image1.png
    820
    277
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    902
    900
    media_image2.png
    Greyscale

Claim 2. Spence et al. teaches the implant according to claim 1, wherein the structure element (Figure 4 and Figure 4A, examiner’s interpretations labeled as “Rod”) is a rod.
Claim 3. The implant according to claim 1 having an elongated shape in a longitudinal direction (Figure 4A, axis 44) and further including at least one stabilizer (Figure 4A, Element 88, examiner’s interpretation labeled as “a stabilizer”) protruding from the walls (Figures 4 and 4A, examiner’s interpretation of “two walls” labeled as “First Wall” and “Second Wall”) in a direction perpendicular (Figure 4A, axis 46) to the longitudinal direction (Figure 4A, axis 44).
Claim 4. The implant according to claim 3, including a front part (Figure 4A, examiner’s interpretation labeled as “Front part”) including a front stabilizer (Figure 4A, examiner’s interpretation labeled as “Front stabilizer”), a central part (Figure 4A, examiner’s interpretation labeled as “Central part”) including walls (Figures 4 and 4A, examiner’s interpretation of “two walls” labeled as “First Wall” and “Second Wall”) and a rear part (Figure 4A, examiner’s interpretation labeled as “Rear part”) including a rear stabilizer (Figure 4A, examiner’s interpretation labeled as “Rear stabilizer”). 
Claim 9. The implant according to claim 1, wherein at least the structure element (Figure 4 and Figure 4A, examiner’s interpretations labeled as “Rod”) includes a superelastic and/or resorbable material (Column 27, Lines 19-24).
Claim 11. The implant according to claim 1 wherein each wall of at least one of the clip(s) has a constant height (Figure 4, examiner’s interpretation of “constant height” labeled as “Height”) from a rear edge (Figure 4, examiner’s interpretation of “rear edge” labeled as “Rear Edge”) to a front edge (Figure 4, examiner’s interpretation of “front edge” labeled as “Front Edge”) of the wall (Figures 4, examiner’s interpretation of “two walls” labeled as “First Wall” and “Second Wall”)
Claim 12. The implant according to claim 1 further including, for each wall of at least one of the clip(s), a structural reinforcement element (Figure 4A, examiner’s interpretation labeled as “Structural reinforcement”) extending along an edge of this wall.
Claim 14. The implant according to claim 1 wherein the clip(s) comprise two clips (Elements 40’ and 40”) intended to grip respectively two biological protuberances (Figure 9, examiner’s interpretation labeled as “First biological protuberance” and “Second biological protuberance”) present in the cavity (Figure 9, examiner’s interpretation labeled as “Cavity”) in order to attach the implant (Figure 9, examiner’s interpretation labeled as “First implant” and “Second implant”; also elements 40’ and 40”) to both biological protuberances at the same time (Column 21, Lines 2-4).

    PNG
    media_image3.png
    768
    928
    media_image3.png
    Greyscale

Claim 15. The implant according to claim 14, wherein the two clips are located one above the other (Figure 9, examiner’s interpretation labeled as “First implant” and “Second implant”; also elements 40’ and 40”) so as to be able to grip respectively a middle concha (Figure 9, examiner’s interpretation labeled as “First biological protuberance”) and an inferior concha (Figure 9, examiner’s interpretation labeled as “Second biological protuberance”). Spence recites the prior art’s ability to be varied in size without limitation (Column 14, Lines 3-5; Column 14, Lines 42-45), which would inherently allow for devices of appropriate sizes to be implanted to grip the middle concha and the inferior concha.
Claim 16. The implant according to claim 2, having an elongated shape in a longitudinal direction (Figure 4A, axis 44) and further including at least one stabilizer (Figure 4A, Element 88, examiner’s interpretation labeled as “a stabilizer”) protruding from the walls (Figures 4 and 4A, examiner’s interpretation of “two walls” labeled as “First Wall” and “Second Wall”) in a direction perpendicular (Figure 4A, axis 46) to the longitudinal direction (Figure 4A, axis 44).
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slenker (US 3,188,605).
Claim 1. Slenker teaches an implant (apparatus shown in Figure 11) for medical use intended to be introduced into a cavity (a person of ordinary skill in the art would recognize the beryllium copper composition is commonly found in the art and is biocompatible, therefore it may inherently be introduced in a cavity of the human body; Column 2, Line 58) of a human or animal body including at least one clip comprising two walls (Figure 11, examiner’s interpretation labeled as “First wall” and “Second wall”) intended to grip therebetween a biological protuberance (In Column 1, Line 24, Slenker recites “jaw members are adapted for gripping”. Jaw members in the prior art were interpreted as extensions of the First and Second walls, as seen in Elements 11 and 12 of Figure 11. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the presented clip, made of beryllium copper, is inherently capable of gripping tissue.) present in the cavity (a person of ordinary skill in the art would recognize the beryllium copper composition is commonly found in the art and is biocompatible, therefore it may inherently be introduced in a cavity of the human body; Column 2, Line 58)  in order to attach the implant (apparatus shown in Figure 11)  to the biological protuberance (Column 1, Line 24; Figure 11, Elements 11 and 12), wherein each wall (Figure 11, examiner’s interpretation labeled as “First wall” and “Second wall”)  includes a structure element (Figure 11, examiner’s interpretation labeled as “Rods with Undulations”) having undulations so that the structure element (Figure 11, examiner’s interpretation labeled as “Rods with Undulations”) is folded up several times on itself, allowing the wall (Figure 11, examiner’s interpretation labeled as “First wall” and “Second wall”)  to be folded up before the introduction of the implant (Column 2 Lines 20-22; Each undulation forms a fold. At each change of direction is a fold, and therefore folded up. The undulations thereby form the folds. As it is capable of being resilient (Column 2, Lines 20-22), it implicitly has the elasticity of being folded to some degree), then deployed inside the cavity (a person of ordinary skill in the art would recognize the beryllium copper composition is commonly found in the art and is biocompatible, therefore it may inherently be introduced in a cavity of the human body; Column 2, Line 58).

    PNG
    media_image4.png
    283
    954
    media_image4.png
    Greyscale

Claim 10. The implant according to claim 1, as set forth in the anticipated rejection, wherein each wall (Figure 11, examiner’s interpretation labeled as “First wall” and “Second wall”) of at least one of the clip(s) has a height decreasing from a rear edge (Figure 11, examiner’s interpretation labeled as “Rear Edge”) to a front edge (Figure 11, examiner’s interpretation labeled as “Front Edge”) of the wall (Column 2 Lines 20-22; Each undulation forms a fold. At each change of direction is a fold, and therefore folded up. The undulations thereby form the folds. As it is capable of being resilient, it implicitly has the elasticity of being folded to some degree, therefore it can decrease in height from rear edge (Figure 11, examiner’s interpretation labeled as “Rear Edge”) to front edge (Figure 11, examiner’s interpretation labeled as “Front Edge”)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 6,565,581 B1) in view of Jose et al. (US 2016/0095599 A1), hereinafter Spence and Jose, respectively.
Claim 7. Spence teaches the implant according to claim 1 as set forth in the anticipated rejection. Spence fails to teach further having an anti-inflammatory and/or antimicrobial coating. However, in the same field of endeavor and similar to Spence, Jose teaches an anastomosis coupling device for gripping ends of vessels, wherein the coupling device can be “coated or bulk loaded with a variety of established vascular antithrombotic, anti-proliferative, or antibiotic drugs” (Jose et al., Paragraph 0055; Dictonary.com defines “antibiotic” as “any of a large group of chemical substances, as penicillin or streptomycin, produced by various microorganisms and fungi, having the capacity in dilute solutions to inhibit the growth of or to destroy bacteria and other microorganisms, used chiefly in the treatment of infectious diseases”; Dictionary.com also defines “antimicrobial” as “destructive to or inhibiting the growth of microorganisms, including bacteria, viruses, and fungi”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Spence with the teachings found in Jose in order to have an implant stated in claim 1, modified with an anti-inflammatory and/or anti-microbial coating.
Claim 18. Spence teaches the implant according to claim 2 as set forth in the anticipated rejection. Spence fails to teach further having an anti-inflammatory and/or antimicrobial coating. However, in the same field of endeavor and similar to Spence, Jose teaches an anastomosis coupling device for gripping ends of vessels, wherein the coupling device can be “coated or bulk loaded with a variety of established vascular antithrombotic, anti-proliferative, or antibiotic drugs” (Jose et al., Paragraph 0055; Dictonary.com defines “antibiotic” as “any of a large group of chemical substances, as penicillin or streptomycin, produced by various microorganisms and fungi, having the capacity in dilute solutions to inhibit the growth of or to destroy bacteria and other microorganisms, used chiefly in the treatment of infectious diseases”; Dictionary.com also defines “antimicrobial” as “destructive to or inhibiting the growth of microorganisms, including bacteria, viruses, and fungi”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Spence with the teachings found in Jose in order to have an implant stated in claim 2, dependent on claim 1, modified with an anti-inflammatory and/or anti-microbial coating.
Claim 19. Spence teaches the implant according to claim 3 as set forth in the anticipated rejection. Spence fails to teach further having an anti-inflammatory and/or antimicrobial coating. However, in the same field of endeavor and similar to Spence, Jose teaches an anastomosis coupling device for gripping ends of vessels, wherein the coupling device can be “coated or bulk loaded with a variety of established vascular antithrombotic, anti-proliferative, or antibiotic drugs” (Jose et al., Paragraph 0055; Dictonary.com defines “antibiotic” as “any of a large group of chemical substances, as penicillin or streptomycin, produced by various microorganisms and fungi, having the capacity in dilute solutions to inhibit the growth of or to destroy bacteria and other microorganisms, used chiefly in the treatment of infectious diseases”; Dictionary.com also defines “antimicrobial” as “destructive to or inhibiting the growth of microorganisms, including bacteria, viruses, and fungi”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Spence with the teachings found in Jose in order to have an implant stated in claim 3, dependent on claim 1, modified with an anti-inflammatory and/or anti-microbial coating.
Claim 20. Spence teaches the implant according to claim 4 as set forth in the anticipated rejection. Spence fails to teach further having an anti-inflammatory and/or antimicrobial coating. However, in the same field of endeavor and similar to Spence, Jose teaches an anastomosis coupling device for gripping ends of vessels, wherein the coupling device can be “coated or bulk loaded with a variety of established vascular antithrombotic, anti-proliferative, or antibiotic drugs” (Jose et al., Paragraph 0055; Dictonary.com defines “antibiotic” as “any of a large group of chemical substances, as penicillin or streptomycin, produced by various microorganisms and fungi, having the capacity in dilute solutions to inhibit the growth of or to destroy bacteria and other microorganisms, used chiefly in the treatment of infectious diseases”; Dictionary.com also defines “antimicrobial” as “destructive to or inhibiting the growth of microorganisms, including bacteria, viruses, and fungi”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Spence with the teachings found in Jose in order to have an implant stated in claim 4, dependent on claims 3 and 1, modified with an anti-inflammatory and/or anti-microbial coating.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 6,565,581 B1) in view of Podmore et al. (US 2004/0002721 A1), hereinafter Spence and Podmore, respectively.
Claim 8. Spence teaches the implant according to claim 1, as set forth in the anticipated rejection. Spence also teaches the implant can be made of malleable material (Spence et al., Column 19, Lines 36-44). Spence fails to teach the modification wherein at least the structure element includes a shape memory material designed to deploy above a predetermined temperature. Podmore, in the same field of endeavor, teaches “Herein, the term "deformable" is used in a broad sense to denote malleable, or otherwise plastically deformable, or having a shape memory, or elastic or super-elastic, in the sense that once a deformable tine is deformed from a first shape into a second shape (in accordance with the invention), it will not relax back into the first shape from the second shape without a change in environment (e.g., temperature) or application of force.” (Podmore et al., Paragraph 0041); they are essentially interchangeably known properties and materials in the art for anastomosis clips. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Spence with the teachings found in Podmore in order to have an implant stated in claim 1 with at least the structure elements include a shape memory material designed to deploy above a predetermined temperature. Regardless of which material is used, the end result is the same in that this material will allow for the implant to perform the function of deploying above a predetermined temperature.

Allowable Subject Matter
Claims 5, 6, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 112 rejections above were obviated. 
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the dependent claims could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including an apparatus comprising a stabilizer which includes a meshed structure designed to be flattened before the introduction of the implant then deployed inside the cavity, an apparatus with the earlier mentioned collapsible mesh structure and the meshed structure having meshes each having an area of at least 0.1cm2, and an apparatus wherein each structural reinforcement element includes a rod having undulations allowing a compression of this structural reinforcement element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHEHA BASET whose telephone number is (571)272-5612. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571)270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NASHEHA BASET/Examiner, Art Unit 4165          

/KATHERINE M SHI/Primary Examiner, Art Unit 3771